UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6630


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD EMMANUEL BEST,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:09-cr-00132-H-1)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lloyd Emmanuel Best, Appellant Pro Se. Gaston Williams, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lloyd Emmanuel Best appeals the district court’s order

denying his self-styled “Motion to Dismiss Indictment for Lack

of   Exclusive     Legislative    and      Subject     Matter    Jurisdiction

Pursuant to Rule 12(b)(1) Federal Rules of Civil Procedure[.]”

We have reviewed the record and agree that Best’s motion is

meritless.      Accordingly, we affirm the district court’s order.

United States v. Best, No. 7:09-cr-00132-H-1 (E.D.N.C. March 31,

2014).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in     the   materials

before   this   court   and   argument   would   not    aid   the     decisional

process.



                                                                      AFFIRMED




                                     2